 


109 HR 6369 IH: To suspend temporarily the duty on stick and golf umbrellas.
U.S. House of Representatives
2006-12-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6369 
IN THE HOUSE OF REPRESENTATIVES 
 
December 5, 2006 
Mrs. Maloney introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To suspend temporarily the duty on stick and golf umbrellas. 
 
 
1.Certain umbrellas 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new headings: 
 
 
 
 
9902.66.01Umbrellas, each having an arc less than 96 cm (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.02Umbrellas, each having an arc at least 96 cm but no greater than 120 cm, with a straight handle and a printed or imprinted canopy (provided for in subheading 6601.99.00)FreeNo changeNo change12/31/2009 
9902.66.03Umbrellas, each having an arc at least 96 cm but no greater than 120 cm, with a straight handle and a canopy not printed or imprinted (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.04Umbrellas, each having an arc at least 96 cm but no greater than 120 cm, with a curved handle (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.05Umbrellas, each having an arc greater than 120 cm but no greater than 140 cm (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.06Umbrellas, each having an arc greater than 140 cm but no greater than 152 cm (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.07Umbrellas, each having an arc greater than 152 cm but no greater than 165 cm (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 
9902.66.08Umbrellas, each having an arc greater than 165 cm, with a printed or imprinted canopy (provided for in subheading 6601.99.00)FreeNo changeNo change12/31/2009 
9902.66.09Umbrellas, each having an arc of 165 cm or greater, with a canopy not printed or imprinted (provided for in subheading 6601.99.00) FreeNo changeNo change12/31/2009 . 
(b)Effective dateThe amendment made by subsection (a) applies to articles entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
